DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS
In claim 25, reference to “the system according to claim 1” has been changed to --the system according to claim 16--
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 16-25 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a system for a lithographic apparatus comprising among other features: a first, a second, a third pressure lines configured to provide different pressures to different regions of a support table, and along with a connecting line to connect the second pressure line to the third pressure line, and a fourth pressure line configured to provide a flow from ambient pressure to the third pressure line, and the fourth pressure line is in fluid communication with the connecting line, as recited in the mentioned claims of the present application.
Claims 26-31 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a system for a lithographic apparatus comprising among other features: a first, a second, a third pressure lines configured to provide different pressures to different regions of a support table, and along with a connecting line to connect the second pressure line to the third pressure line, and a fourth pressure line configured to provide a flow from ambient pressure to the third and fourth pressure lines, and a flow controller configured to control flow of ambient pressure to the third and fourth pressure lines, as recited in the mentioned claims of the present application.
Claims 32-35 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a system for a lithographic apparatus comprising among other features: a first, a second, a third pressure lines configured to provide different pressures to different regions of a support table, and along with one or more flow controllers configured to connect the second pressure line to vacuum and connect the third pressure line to, at the same time, vacuum and ambient pressure, as recited in the mentioned claims of the present application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Babbs et al (U.S.Pat. 8,033,815) discloses a chucking system and has been cited for technical background

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
6/21/22


/HUNG V NGUYEN/Primary Examiner, Art Unit 2882